United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1102
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                   Orlando Straw

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                            Submitted: April 17, 2013
                              Filed: April 22, 2013
                                 [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      After Orlando Straw admitted violating his release conditions, the district
    1
court revoked his supervised release and sentenced him to 9 months in prison with

        1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
no supervision to follow. Straw appeals, arguing that his sentence is unreasonable
and that the court improperly weighed the sentencing factors. We disagree. The
record shows that the district court properly considered the relevant sentencing
factors before imposing a revocation sentence that was authorized by statute and
within the applicable Guidelines range. See 18 U.S.C. §§ 3553(a), 3583(e)(3); United
States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying presumption of
substantive reasonableness to revocation sentence within Guidelines range); United
States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (court need not list every
§ 3553(a) factor when sentencing defendant upon revocation of supervised release).

      Accordingly, we affirm the judgment of the district court. We also grant
counsel leave to withdraw, subject to counsel informing Shaw about procedures for
seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                        -2-